 

 

Case 2:19-cv-00090-Z-BR Document 18 Filed 06/14/21 Page—+et + asi toe

NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS JUN 14 2021
AMARILLO DIVISION
SCOTT CROW, § ae U.S. DISTRICT EOURT
TDCJ-CID No. 02006739, § ¥ Deputy
§
Plaintiff, §
§
v. §  2:19-CV-090-Z-BR
§
KEVIN P. PINNEY, ef al., §
§
Defendants. §

MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT AND DENYING INJUNCTIVE RELIEF

This matter comes before the Court on Plaintiff's civil rights complaint brought pursuant
to 42 U.S.C. § 1983 against the above-referenced Defendants, filed April 26, 2019 (ECF No. 3)
(“Complaint”), Motion for Emergency Injunction (ECF No. 15) (“Motion for Emergency
Injunction”), and Motion for Temporary Injunction (ECF No. 16) (“Motion for Temporary
Injunction”). Plaintiff filed suit pro se while a prisoner incarcerated in the Texas Department of
Criminal Justice (“TDCJ”), Correctional Institutions Division. Plaintiff was granted permission to
proceed in forma pauperis. For the reasons discussed herein, Plaintiff's Complaint is DISMISSED
and his requests for injunctive relief are DENIED.

FACTUAL BACKGROUND

Plaintiff asserts that Defendants wrongfully seized his property, namely drawings, from his
outgoing mail and destroyed them as “contraband” without following proper procedure. See ECF
No. 3, at 3-4. Plaintiff asserts these drawings were for his mother’s final birthday (Stage IV cancer).

Id., at 4. The package was supposed to be mailed out within three days but was opened and
Case 2:19-cv-00090-Z-BR Document 18 Filed 06/14/21 Page 2of4 PagelD 72

destroyed six days later. Jd, at 4-7. Plaintiff states the drawings took him approximately three
months of work time to complete. /d., at 6. Plaintiff argues he was not disciplined for “contraband”
and thus his destroyed property was not contraband. /d., at 8.

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous', malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991)?

A federal court may issue a preliminary injunction to protect a movant’s rights until his or
her case has been finally determined. See FED. R. Civ. P. 65(a); 11A CHARLES A. WRIGHT &
ARTHUR R. MILLER, FED. PRAC. & PROc. Civ. § 2941 (3d ed. 2020). To obtain a preliminary
injunction, a movant must prove “(1) a substantial likelihood of success on the merits, (2) a
substantial threat of irreparable injury if the injunction is not issued, (3) that the threatened injury

if the injunction is denied outweighs any harm that will result if the injunction is granted, and (4)

 

' A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993).
2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)
 

Case 2:19-cv-00090-Z-BR Document 18 Filed 06/14/21 Page 3of4 PagelD 73

that the grant of an injunction will not disserve the public interest.” Robinson v. Hunt Country,
Texas, 921 F.3d 440, 451 (5th Cir. 2019) (citations omitted). A preliminary injunction is an
extraordinary remedy requiring the applicant to unequivocally show the need for its issuance.
Sepulvado v. Jindal, 729 F.3d 413, 417 (5th Cir. 2013) (internal marks omitted), cert. denied, 134
S. Ct. 1789 (2014). The party moving for a preliminary injunction must prove a// four elements.
Benisek v. Lamone, 138 S. Ct. 1942, 1943 (2018); Doe v. Landry, 909 F.3d 99, 106 (Sth Cir. 2018).

ANALYSIS

First, Plaintiff's claims for injunctive relief are now moot, as he was transferred to a
different TDCJ unit. See ECF No. 8. A unit transfer to another jurisdiction moots requests for
injunctive relief that would require TDCJ to change their procedures. See Haralson v. Campuzano,
356 Fed. Appx 692, 695-96 (5th Cir. 2009) (prisoner’s claim for injunctive relief based on his
challenge to recreation policies applicable to inmates in the prison infirmary was rendered moot
by his transfer from the infirmary; the “capable of repetition, yet evading review exception to
mootness” did not apply because the possibility that he would be transferred back to the infirmary
was “too speculative to warrant relief”); Rivera v. Dawson, No. 0541565, 2007 WL 1223914 (Sth
Cir. Apr. 25, 2007); Tamfu v. Ashcroft, No. 02-10502, 2002 WL 31689212 (Sth Cir. Oct. 30, 2002)
(“Because Tamfu is no longer incarcerated at the Airpark or Flightline Units, any claims for
declaratory or injunctive relief are moot.”); Stewart v. Warner, Civ. Action No. 14-4759, 2014
WL 3498165, at *3 (E.D.La. July 15, 2014); Ashford v. Gusman, Civ. Action No. 12-87, 2012
WL 1019830, at *5 (E.D.La. Feb. 22, 2012), adopted, 2012 WL 1019170 (E.D.La. Mar. 26, 2012).
Because Plaintiff's claims for injunctive relief are now moot, the Court no longer has subject
matter jurisdiction to consider those claims, and these motions are DENIED.

The Fourteenth Amendment protects against random and unauthorized deprivations of
3
Case 2:19-cv-00090-Z-BR Document 18 Filed 06/14/21 Page4of4 PagelD 74

property or liberty interests, but Texas state administrative and judicial systems provide an
adequate state post-deprivation remedy. See Parratt v. Taylor, 451 U.S. 527 (1981); Hudson v.
Palmer, 468 U.S. 517 (1984). Texas courts have allowed inmates to raise ordinary tort claims
against TDCJ-CID employees for lost or stolen property. See Spurlock v. Schroedter, 88 S.W.3d
733, 737 (Tex.App.—Corpus Christi 2002, reh. overruled)). The Parratt-Hudson doctrine renders
Plaintiff's suit frivolous.

Parratt and Hudson, considered together, hold when plaintiff alleges a deprivation
of property without due process of law “by the negligent or intentional actions of a
state officer that are random and unauthorized”, a post-deprivation tort cause of
action in state law is sufficient to satisfy due-process requirements. Sheppard v.
Louisiana Bd. of Parole, 873 F.2d 761, 763 (5th Cir. 1989) (citation and internal
quotation marks omitted) (emphasis in original). [Plaintiffs] complaint alleged the
deprivation of his property was random and unauthorized by applicable prison
procedure, and he does not dispute the court’s finding in this regard. Accordingly,
Texas has adequate post-deprivation remedies—such as the tort of conversion—for
the confiscation of a prisoner’s property. Murphy v. Collins, 26 F.3d 541, 543-44
(Sth Cir. 1994) (“A state’s failure to follow its own procedural regulations does not
constitute a violation of due process ... if constitutional minima have nevertheless
been met.”’) (cleaned up).

Hernandez v. Egwe, 840 Fed. Appx 797, (Mem), 798 (5th Cir. 2021). Thus, Plaintiff's claim for
monetary damages must also be DISMISSED with prejudice.

CONCLUSION

For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42
U.S.C. § 1997e(a), it is ORDERED that the Complaint filed by Plaintiff pursuant to 42 U.S.C. §
1983 be DISMISSED with prejudice. Plaintiff's Motion for Emergency Injunction and Motion
for Temporary Injunction are DENIED.

SO ORDERED.

June tL. 2021.

 

UNITED STATES DISTRICT JUDGE
4

UNPED St J. KACSMARYK
